Case 2:20-cv-02124-ELW Document 21             Filed 04/09/21 Page 1 of 1 PageID #: 726




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


RANCE DOOLY                                                             PLAINTIFF

       v.                           CIVIL NO. 20-2124


ANDREW M. SAUL, Commissioner
Social Security Administration                                          DEFENDANT


                                      JUDGMENT

       For reasons stated in the memorandum opinion of this date, the Court hereby affirms the

decision of the Commissioner and dismisses Plaintiff's case with prejudice. The parties have

sixty days from entry of the judgment on the docket in which to appeal.

       IT IS SO ORDERED AND ADJUDGED this 9th day of April 2021.




                                    /s/   Erin L. Wiedemann
                                    HON. ERIN L. WIEDEMANN
                                    UNITED STATES MAGISTRATE JUDGE
